DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “Processing units configured to” in claim 17. 
“Electromyography control module defined as a classifier” in claim 27.

Per applicant specification [0080], processing units appears to be a generic processor. 
Per applicant specification [0080], it appears an electromyography control module is implemented as hardware, software, or a combination thereof, such as computer-executable instructions stored on a computer readable media executed by one or more processors. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 20150057770 A1) in view of Josephson (US 2015/0135132 A1).
Regarding claims 17, 23 and 24, Bailey teaches an apparatus for prosthetic training, comprising: 
an arm band (Fig. 1, wearable EMG device 100) including: 
a plurality of housing elements defining a housing ([0055-0056], Device 100 includes eight pod structures 101, 102, 103, 104, 105, 106, 107, and 108 that form physically coupled links thereof. Each of pod structures 101, 102, 103, 104, 105, 106, 107, and 108 comprises a respective housing), 
a flexible connector interconnecting the plurality of housing elements (Fig. 1, [0057=0058], communicative pathways 121/122 providing communicative coupling between electric circuitry 118 of pod structure 108), and 
one or more sensors provided in at least one of the plurality of housing elements ([0059], each of pod structures 101, 102, 103, 104, 105, 106, and 107 includes a respective EMG sensor 110); and 
one or more processing units in operable communication with the one or more sensors of the arm band ([0060-0061] Pod structure 108 of device 100 includes a processor 140 that in use processes the signals provided by the EMG sensors 110 of sensor pods 101, 102, 103, 104, 105, 106, and 107 in response to detected muscle activity.), the one or more processing units configured to: 
([0059-0060], each of pod structures 101, 102, 103, 104, 105, 106, and 107 includes a respective EMG sensor 110 that detects electrical signals generated by muscle activity and a processor 140 that in use processes the signals provided by the EMG sensors 110. Also see fig. 3, steps 301-302). 
Regarding the limitation stating, predict an intended gesture from the EMG data, Bailey teaches the use of gesture identification flags, look-up tables and algorithms which can be used to predict an intended gesture from the EMG data ([0062], gesture identification flags. [0079], determining a gesture identification flag by the processor may implement a range of different algorithms, including but not limited to: a look-up table, a mapping, a machine learning algorithm, a pattern recognition algorithm).
	Examiner includes Josephson who teaches gesture prediction occurs with the use of look-up tables ([0074]).  Hence, the combination of Bailey with Josephson fully discloses the limitation of a processing unit configured to predict an intended gesture from the EMG data.  
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Bailey with Josephson such that a processing unit can predict an intended gesture from the EMG data using lookup tables as Josephson teaches such a list of predicted gestures allows the system to find the most probable desired gesture, causing the command of the gesture to be triggered before the gesture is completed (Josephson, [0074]).
Regarding claim 19, Bailey teaches the one or more sensors includes a wireless transmitter that allows for EMG information to be transmitted wirelessly (Fig. 1, communication terminal 151 of device 100 may include a wireless transmitter that implements a known wireless communication protocol. Fig. 2, [0074], Communicative link 290 may be used to route gesture identification flags from wearable EMG device 270 to electronic device 280. Output terminal 250 of wearable EMG device 270 may include a wireless transmitter and communicative link 290 may be representative of wireless communication between wearable EMG device 270 and electronic device 280.).
Regarding claim 20, Bailey teaches the arm band includes a myoelectric control interface, and the wireless transmitter transmits a gesture instruction produced by the myoelectric control interface (Fig. 2-3, [0076] Fig. 3 is a flow-diagram showing a method 300 of operating a wearable EMG device to provide electromyographic control of an electronic device in accordance with the present systems).
Regarding claim 21, Bailey teaches the arm band is wrapped around a residual limb of a user (Fig. 1, [09052], wearable EMG device 100 is an armband designed to be worn on the wrist, forearm, or upper arm of a user).
Regarding claim 22, Bailey teaches the one or more sensors includes amplification and processing electronics, contained within the housing elements for processing EMG signals ([0066], The electric circuitry in any or all of pod structures 101, 102, 103, 104, 105, 106, 107 and 108 (including electric circuitries 121, 122, and 128) may include an amplification circuit to in use amplify electrical signals provided by at least one EMG sensor 110,).
	Regarding claim 25, Bailey teaches at least one of the plurality of housing elements includes a detector for tracking of an orientation of the housing ([0063-0064], device 100 may also include at least one accelerometer 160 (e.g., an inertial measurement unit, or "IMU," that includes at least one accelerometer and/or at least one gyroscope) communicatively coupled to processor 140).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 20150057770 A1) in view of Josephson (US 2015/0135132 A1), as applied to claim 17, and further in view of Donohoe (US 3,588,105).
Regarding claim 18 Bailey and Josephson are not relied upon for teaching the plurality of housing elements are modifiable to assume a predetermined weight that simulates a feeling of an assistive device prescribed for a particular user of the assistive device.
Donohoe teaches an armband modifiable to assume a predetermined weight (abstract).  It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Bailey and Josephson with Donohoe such that Bailey’s plurality of housing elements are modifiable to assume a predetermined weight as this allows the armband to apply extra weight to the user for such purposes as applying increased kinetic power to a user’s swing (Donohoe, abstract).  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 20150057770 A1) in view of Josephson (US 2015/0135132 A1), as applied to claim 25, and further in view of Geisinger et al. (US 2017/0156965 A1, hereinafter, Geisinger).

Geisinger teaches a wrist-band wherein tracking is performed using virtual reality tracking employed by a virtual reality (VR) system defining a VR control module in operative communication with the one or more sensors ([0090], a subject dons a pair of virtual reality goggles 100 connected to, or associated with, a stimulus generator device 500 and wearing body tracking accelerometers disposed on the body of the subject, such as wrist-band accelerometers 200). 
Bailey teaches his arm-band comprises an accelerometer ([0063-0064], device 100 may also include at least one accelerometer 160), hence, it would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Bailey and Josephson with Geisinger such that Bailey’s armband can provide inputs to a virtual reality system as this expands the armband’s functionality to a body tracking system for use in medical rehabilitation (Geisinger, [0009]).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 20090327171 A1) in view of Bailey et al. (US 20150057770 A1). 
Regarding claim 27, Tan teaches an apparatus comprising:
 an arm band comprising a sensor (Fig. 1, wearable band 100 with EMG sensors 102); and 
([0019, 0025], Fig. 2, a computing device 136 that processes the signals generated by the sensors 102), the EMG control module configured to: 
receive, by the sensor of the arm band, EMG information generated by movement of an individual's limb in more than one physical dimension ([0019, 0026], As muscles contract in the forearm, the EMG sensors 102 will detect the corresponding electrical activity and transmit the signals),
train using the EMG information received and the gesture class (Figs. 2 & 4, [0023-0024], FIG. 2 shows a system for recognizing gestures from forearm EMG signals. The general approach is to sample training gestures, label the samples (i.e., associate gestures with samples), and train a model), 
wherein each class in the classifier is trained using EMG information received from user movement in more than one physical dimension ([0023], A gesture may also be for a specific type of movement, for example, lift, press, bend, etc.  Examiner notes lift, press, bend are gesture classes or movements that occur in more than one physical dimension).
Tan is not relied upon for specifying the arm band including a plurality of housing elements, a sensor, and a processing element.
In an analogous art, Bailey teaches an apparatus comprising:
(Fig. 1, wearable EMG device 100 includes eight pod structures 101, 102, 103, 104, 105, 106, 107, and 108, a respective EMG sensor 110, and a processor 140);
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Tan with Bailey such that the arm band comprises housing elements and a processing elements as this provides a sturdier arm band capable of performing autonomous, on board processing of EMG signals resulting in less processing load being applied to Tan’s computing device 136. 
	Regarding claim 28, Tan teaches the arm band includes a myoelectric control interface that receives EMG information from the sensor and predicts a gesture based on movement of the arm band [0023-0024], FIG. 2 shows a system for recognizing gestures from forearm EMG signals thereby teaching a myoelectric control interface. [0037] the classifier or trained model 130 outputs predicted classifications of the feature samples. In general, it should be appreciated that individual classifications can be analyzed as a group or aggregation to conclude an intended gesture). 
	
Examiner note
Examiner advises applicant amend the body of claim 17 to include limitations explicitly disclosing and further describing “prosthetic training.”  Such an amendment may help overcome the current prior art rejection.  Examiner also advises applicant amend claim 18 to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


NATHAN P. BRITTINGHAM
Examiner
Art Unit 2622



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622